Title: To John Adams from Edmé Jacques Genet, 24 October 1778
From: Genet, Edmé Jacques
To: Adams, John


      
       Monsieur
       a Vlles. ce 24. oct. 1778
      
      Je viens de traduire pour Monseigneur le Comte de Vergennes, les divers papiers de la gazette de New-York que vous trouveres dans le fragment ci-joint d’une gazette angloise du 17. de ce mois. Il n’est pas douteux que le prochain Courier de l’Europe ne contienne une traduction de ces divers papiers. Toute la france y verra un des deux cotes de la question, c’est a dire, celui sous le quel les Commissaires anglois la présentent sans voir en même tems ce que les américains peuvent y répondre, parceque les gazettes americaines oú seront sans doute les réponses convenables, pourront ne pas arriver en Europe aussitôt qu’il conviendroit. Je prens la liberté de vous prier en conséquence, non pas d’y répondre en votre nom, mais de me fournir des notes d’après lesquelles je puisse, dans le No. 58. des affaires d’angleterre, que paroitroit incessament, combattre les assertions injurieuses des Commissaires anglois, et contre le Congrez et contre ses membres, notament sur l’article des boëtes de Cartouches des troupes du général Burgoyne sur l’Etat ou sont actuellement ces troupes à Boston &c.
      J’en ferai usage, comme de réflexions et observations venant d’un particulier ignoré, et au moins nos Ennemis communs n’auront point l’avantage que l’Europe se remplisse de ses inculpations contre le Congrez et la France, sans que quelqu’un essaye de remettre les esprits sur la bonne voie.
      Je suis avec respect Monsieur Votre très humble et tres obéissant serviteur
      
       Genet
      
      
       P.S. Plutot vous pourres m’envoyer vos observations, mieux ce sera.
      
     